Citation Nr: 0925281	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-39 516	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for 
degenerative changes of lumbosacral spine.

2. Entitlement to an initial compensable rating for 
degenerative changes of the cervical spine with disc 
herniation at C5-C6 and C6-C7.

3. Entitlement to an initial rating higher than 20 percent 
for right acromioclavicular joint separation with impingement 
syndrome, postoperatively.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1985 to December 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In October 2008, the Veteran submitted additional evidence 
and waived the right to have the evidence initially 
considered by the RO.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim for increase for the lumbosacral spine, since 
the Veteran was last examined by VA in July 2006, private 
medical records show that from May to June 2008 the Veteran 
was in physical therapy for low back pain, radiating to the 
left lower extremity.  A MRI revealed disc disease at L4-L5 
and L5-S1.  As the evidence signals a material change in the 
disability, a reexamination is needed to determine the 
current severity.  38 C.F.R. § 3.327.

On the claim for increase for the cervical spine, since the 
Veteran was last examined by VA in July 2006, private medical 
records show that the Veteran complained of bilateral upper 
extremity numbness, which was associated with thoracic outlet 
syndrome.  



As it is unclear whether the thoracic outlet syndrome is 
related to the service-connected disability of either the 
cervical spine or the right shoulder and as it is unclear 
whether the Veteran has any associated objective neurological 
abnormalities, resulting from the degenerative changes of the 
cervical spine with disc herniation at C5-C6 and C6-C7, a 
reexamination is needed to determine the current severity.  
38 C.F.R. § 3.327.

In the rating decision, dated April 2006, the RO granted 
service connection for a right shoulder disability and 
assigned a 20 percent rating.  In a statement in May 2006, 
the Veteran expressed disagreement with the rating.  As the 
RO has not had the opportunity to issue a statement of the 
case addressing the claim, the Board is required to remand 
the claim to the RO.  Manlicon v. West, 12 Vet. App. 238, 
240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran VA orthopedic and 
neurological examinations to determine 
the current level of impairment due to 
degenerative changes of the lumbosacral 
spine and of the cervical spine.  The 
claims folder should be made available 
to the examiner for review.

The examiner is asked to describe:

a). Range of motion of the lumbar 
spine and of the cervical spine in 
flexion, extension, lateral 
flexion, and rotation; 



b). Whether there is painful 
motion (supported by adequate 
pathology and evidenced by the 
visible behavior of the claimant 
undertaking the motion), 
functional loss due to pain, 
weakened movement, excess 
fatigability, or incoordination to 
include during flare-ups or on 
repetitive use.  If feasible, any 
additional loss of function should 
be expressed in terms of the 
degree of additional loss of range 
of motion;

c). Whether there are muscle 
spasms, guarding, or localized 
tenderness that does or does not 
result in an abnormal gait or 
abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or 
abnormal kyphosis; and,

d). Whether there are objective 
neurological abnormalities and 
whether the Veteran has had any 
incapacitating episodes, having a 
total duration of at least 2 
weeks, but less than 4 weeks 
during the last 12 months; and 

e). Determine the level of 
neurological impairment.  The 
examiner is asked to specify 
whether the objective neurological 
abnormalities represent mild, 
moderate, or severe incomplete 
paralysis of the affected nerve.   
The examiner is asked to comment 
on whether or not the thoracic 
outlet syndrome is related to the 
service-connected disability of 
either the cervical spine or the 
right shoulder. 




2. After the development has been 
completed, adjudicate the claims, 
including whether a separate rating for 
neurological impairment is warranted.  
If the benefits sought remain denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

3. Furnish the Veteran a statement of 
the case on the claim for increase for 
the right shoulder disability.  In 
order to perfect an appeal of the 
claim, the Veteran must still timely 
file a substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

